Citation Nr: 1703689	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for arthritis of the right lower extremity, to include as secondary to service-connected disabilities.  

2. Entitlement to an increased rating for right lower extremity radiculopathy associated with lumbar strain with mild degenerative changes, degenerative disc disease, and spondylosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1961 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. In November 2015, the Board denied the Veteran's increased rating claim and remanded the service connection claim for additional development. In June 2016, the United States Court of Appeals for Veterans Claims (CAVC) granted a Joint Motion for Remand (Joint Motion) and ordered that additional development be undertaken with regard to the Veteran's increased rating claim. As such, both claims are now properly back before the Board. 

The Veteran has appointed multiple representatives throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2016). However, only one veterans service organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2016). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2016). Here, the Veteran's most recent VA Form 21-22a, filed in March 2016, appoints Robert V. Chisholm, Esq. as his current representative. As such, all previous powers of attorney have been revoked.   

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities was raised by the Veteran in a November 2016 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an increased rating for right lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has minimal arthrosis with a history of medial meniscus tearing of the right knee. 

2. The competent evidence of record does not indicate that the Veteran experienced an in-service event or injury of the right knee. 

3. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's right knee disability is proximately due to, the result of, or chronically aggravated by, his service-connected back disabilities.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the right lower extremity have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated February 2010, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records, VA and private treatment records, and multiple lay statements. Further, the Veteran has undergone several relevant VA examinations throughout the course of this appeal. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions expressed. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

This claim was remanded by the Board in November 2015 to allow for additional development. At that time, the RO was instructed to obtain a supplemental medical opinion from a VA examiner; to readjudicate the matter on appeal; and to issue a Supplemental Statement of the Case (SSOC) if the claim remained denied. 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the requested VA medical opinion was obtained in December 2015, and a subsequent SSOC was issued that same month.   

Accordingly, the Board finds that there has been substantial compliance with its November 2015 remand directives. The Board will therefore review the merits of the Veteran's claim. 

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to service connection for arthritis of the right lower extremity, to include as secondary to his service-connected lumbar strain or right lower extremity radiculopathy.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016). Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

In applying these standards to the Veteran's claim, the Board first finds competent evidence of a current disability. In its November 2015 remand, the Board noted that the claims file contained conflicting evidence as to whether the Veteran had arthritis of the right lower extremity. In a December 2015 VA examination and upon extensive review of the Veteran's claims file, the VA examiner asserted that the Veteran's claimed disability presented as a right knee condition of minimal arthrosis with a history of medial meniscus tearing. The Board finds that this stands as competent evidence of a current disability, such that the first Shedden element has been met.

However, in pursuing a claim for direct service connection, the Board does not find competent evidence of an in-service event or injury relating to the Veteran's current  disability. At no time has the Veteran asserted that any such in-service event or injury took place, and the available service treatment records (STRs), including the Veteran's June 1964 exit examination, are silent for reports of an in-service right knee injury or the treatment thereof. Instead, the Veteran first complained of right knee pain with kneeling in December 2009, approximately 45 years after his exit from service. Accompanying x-rays confirmed a diagnosis of mild osteoarthritis at that time.

Thus in the total absence of evidence to the contrary, the Board does not find that the Veteran experienced an in-service event or injury relating to his current disability. As such, further analysis into a direct nexus to service is rendered moot at this time. 

However, the Veteran may still be awarded service connection upon competent evidence that his right knee disability was either caused or aggravated by his service-connected back disabilities, to include lumbar strain and right lower extremity radiculopathy. There are conflicting nexus opinions in this regard. 

This issue was first addressed in October 2008, whereupon a VA examiner diagnosed the Veteran with right lower extremity radiculopathy of the right hip, leg, and foot. In doing so, the examiner opined that it was less likely than not that the Veteran's disability was secondary to his service-connected lumbar strain with mild degenerative changes. By way of rationale, the examiner noted that  no radiculopathy was reported on the Veteran's STRs, and that a lumbar spine x-ray dated June 2008 showed minor degenerative disease of the lumbar spine. As such, the examiner opined that it was more likely that the Veteran's radicular pain was secondary to his long-standing history as a construction worker and to two prior motor vehicle accidents. Said accidents cause whiplash-like injuries, which can result in herniation and cause radicular pain. However, the Board affords limited probative value to the October 2008 VA examiner's opinion, which does not explore the explicit relationship between the Veteran's diagnosed right knee disability and the Veteran's service-connected back disabilities, and instead addresses only the interrelationship between disabilities for which the Veteran is already service-connected. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

A similar deficiency is present in the private medical opinion provided by Dr. W. Marty in June 2009. At that time, Dr. Marty opined that the Veteran's right leg and hip pain and tingling were most likely due to an L-5 disc condition, because irritation of the sciatic nerve, cause of the aforementioned muscles, adhesions, and hip motion were present during examination. Such finds were accelerated by degenerative processes of the hip. As such, Dr. Marty concluded that the Veteran's leg and hip symptoms were most likely caused by his L-5 disc herniations fragments or stenosis. Again, the Board lends limited probative value to this opinion, which does not engage an explicit analysis of the Veteran's right knee disability and a possible causal relationship to the Veteran's lower back conditions. Id.  

Dr. Marty provided a subsequent opinion in October 2010, at which time he diagnosed the Veteran with arthritis of the right knee. Dr. Marty then opined that this condition was a result of the chronic L-5 radiculitis stemming from the Veteran's 1961 injury, as follows:

When the sciatic nerve is irritated and inflamed, it causes the muscles which are innervated by the sciatic nerve to be hypertonic. These muscles include the gluteus medius, tensor fascia lata,  piriformis, hamstring group, and the gastroc soleus group. When these muscles are chronically hypertonic, scar tissue and trigger points occur within the muscle. During my examination, hypertonicity and the presence of trigger points were demonstrated in the aforementioned muscle groups. When this occurs, the muscles shorten and become inelastic. This does not allow for ranges of hip and knee to move in their normal ranges of motion. Subsequently these joints will degenerate at a much faster rate. With the joints moving abnormally in their joint spaces, they are more susceptible to re-injury when traumatized by the activities of normal living.

Here the Board affords moderate probative value to Dr. Marty's opinion, which addresses the disability at issue and engages a detailed rationale, but fails to account for the impact of the Veteran's history, including employment as a construction worker and at least two known car accidents, on his present disability. Id. 

The Veteran then underwent VA examination in February 2011, when he was diagnosed, in part, with right knee arthrogram, medial meniscal tear and mild moderate chondromalacia. The VA examiner opined that it was less than 50 percent probable that the Veteran's right knee condition was related to his service-connected lower back condition. In doing so, the examiner referenced prior treatment notes wherein the Veteran reported right knee pain for a very short period of time, with an unknown cause and brought on by walking. The Board affords moderate probative value to this opinion, which asserts a definitive negative opinion based largely upon prior medical evidence. Id. 

In a June 2012 treatment letter, Dr. Marty again asserted the existence of a nexus between the Veteran's right knee and service-connected back disabilities, noting in part that the Veteran's leg pain and tingling and right hip pain was most likely due to a chronic L-5 disc condition. It was further noted that chronic irritation of the sciatic nerve causes increased tone of the muscles this nerve innervates. This altered state of tone alters the biomechanics of the joints these muscles are connected to, which thus increases the rate of degeneration of these joints. As such, Dr. Marty opined that this was the reason for the Veteran's increased knee and hip pain.

However, in an additional private treatment letter provided that same month, Dr. D. Dierkhising opined only that the Veteran's right-sided radicular symptoms and hip pain were most likely the result of the post traumatic degeneration and altered biomechanics of the lumbar spine. In a subsequent November 2012 contact with VA, Dr. Dierkhising clarified his opinion, and indicated that there was no evidence which shows that the Veteran's current right knee disability was aggravated beyond its natural progression as a result of the Veteran's service-connected back disabilities. In doing so, Dr. Dierkhising provided the rationale that the Veteran has an essentially normal gait with equal weight-bearing upon examination 

Similarly, the Veteran later underwent VA examination in October 2012 and was diagnosed with internal derangement and medial meniscal tear and chondromalacia of the right knee. This VA examiner opined that the Veteran's disability was not secondary to his service-connected lumbar strain, as the Veteran demonstrated an essentially normal gait with equal weight-bearing. The Board affords moderate probative value to such an opinion, which asserts a definitive nexus opinion but engages a rationale of such brevity that it is unclear whether the Veteran's entire medical history was properly considered. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate or incomplete factual basis).

The Veteran most recently underwent VA examination in December 2015, whereupon the Veteran was diagnosed with a right knee condition of minimal arthrosis with a history of medial meniscus tearing. The VA examiner then asserted that the Veteran's right knee condition was not proximately due to or aggravated beyond its natural progression by the Veteran's lower back disabilities.  In doing so, the VA examiner provided an exhaustive rationale that first rejected the notion that the Veteran exhibited a right hip disability at any time during the rating period on appeal. The examiner then responded to each of Dr. Marty's contentions regarding an alleged nexus between the acknowledged right knee disability and the Veteran's service-connected spine disability, which engaged an analysis of the Veteran's unique medical history and cited to a number of credible sources. Ultimately, the examiner opined that the Veteran had not suffered from any condition indicative of a link between knee and lower spine disabilities. 

In evaluating the extensive evidence of record, the Board extends greatest probative value to Drs. Marty and Dierkhising's June 2012 opinions and to that of the December 2015 VA examiner. All three examiners provided definitive nexus opinions as supported by detailed rationales, which were derived from detailed understandings of the Veteran's medical history, engaged thorough analyses of the nature of the Veteran's relevant diagnoses, and claimed support from the additional evidence of record. However, the Board finds the December 2015 examiner's opinion to be most compelling, as it is unmatched in both the depth and credibility of its rationale. Additionally, the December 2015 opinion serves to undermine the credibility of Dr. Marty's June 2012 opinion, by noting several flaws in Dr. Marty's rationale and interpretation of the Veteran's diagnoses. 

As such, the most probative and competent evidence of record is against the finding of a nexus between the Veteran's right knee disability and his service-connected back disabilities. Accordingly, the Veteran's claim for entitlement to service connection does not prevail on a secondary basis. 

In making this determination, the Board acknowledges that the Veteran's right knee disability is further addressed in additional evidence of record, including VA examinations dated May 2010, February 2012, and August 2012, and a private treatment letter from Dr. S. Gustafson dated March 2013. However, these examiners failed to provide nexus opinions relevant to the Veteran's claim, such that further discussion of the accompanying examination reports is not necessary at this time. 

Additionally, the Board does not disregard the Veteran's assertions that his right knee disability is etiologically related to his service-connected lower back disabilities. However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his right knee disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). Thus in the absence of competent supporting evidence, the Board is unable to award secondary service connection upon the Veteran's assertions alone. 

Accordingly, the Board finds that the competent, probative evidence of record does not establish a link between the Veteran's right knee disability and his military service, to include his service-connected back disabilities. As such, the service connection claim is denied.  


ORDER

Entitlement to service connection for arthritis of the right lower extremity is denied. 


REMAND

The Veteran is additionally seeking entitlement to an increased rating for right lower extremity radiculopathy associated with lumbar strain with mild degenerative changes, degenerative disc disease, and spondylosis, currently evaluated as 10 percent disabling. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim. 

The Veteran last underwent relevant VA examination in February 2012. In November 2016, the Veteran submitted a private evaluation from Dr. D. Miller that indicates the Veteran's disability had worsened since that time. 

Although the evaluation from Dr. Miller is notably comprehensive, the Board finds that it is inadequate for the purpose of adjudicating the Veteran's claim. Specifically, the Veteran's disability has been rated under Diagnostic Code 8520, under which disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve. A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost. 38 C.F.R. § 4.124a, Code 8520 (2016).

Although Dr. Miller opined that the Veteran's disability qualified as moderately severe, the accompanying diagnostic report is not presented in terms consistent with the rating criteria for Diagnostic Code 8520. As such, and in light of Dr. Miller's representations that the Veteran's disability has worsened since his most recent VA examination, the Board finds that a remand is warranted at this time. 38 C.F.R. § 3.159 (c)(4)(i) (2016); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination). Upon examination, the VA examiner is specifically requested to evaluate the Veteran's present level of disability against the rating criteria for Diagnostic Code 8520, including whether the Veteran exhibits paralysis of the sciatic nerve or symptoms similar thereto. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159 (c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran from March 2013 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Thereafter, provide the Veteran with a new VA peripheral nerves examination to assess the nature and severity of his service-connected radiculopathy of the right lower extremity. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished. All manifestations related to the Veteran's disability must be addressed in accordance with VA rating criteria, including whether the Veteran's right extremity paralysis is mild, moderate, moderately severe, severe with marked muscular atrophy, or complete. If the Veteran does not exhibit such paralysis, the examiner should opine as to whether the collective symptoms are akin to such a symptom.

A complete rationale must be provided for all opinions.

If the Veteran does not report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above. 

3. Readjudicate the claim on appeal. If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


